         Case 2:19-cv-02136-JMG Document 41 Filed 11/02/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________

LIFENG HOU,                         :
     Plaintiff,                     :
                                     :                Civil No. 2:19-cv-02136-JMG
                  v.                :
                                    :
VOYA INSURANCE AND ANNUITY          :
COMPANY, et al.,                    :
      Defendants.                   :
____________________________________


                                  MEMORANDUM OPINION

I.     FACTUAL BACKGROUND

       Defendant Voya Financial, Inc. (“VFI”), a former employer of Plaintiff Hou, moves to

compel arbitration pursuant to the Arbitration Agreement signed by Plaintiff on July 13, 2017.

Plaintiff brings claims against VFI, Voya Insurance and Annuity Company (“VIAC”), and a VIAC

employee for sexual harassment, hostile work environment, and retaliation. See Am. Compl., ECF

No. 14. VFI challenges Hou’s ability to litigate these claims against it due to the binding

Arbitration Agreement. Both VFI and Plaintiff agree there is an Arbitration Agreement, but Hou

contends it should not apply because it contrasts a public policy of avoiding separate litigations of

the same claim. After reviewing VFI’s motion and brief (ECF No. 24), Plaintiff’s response (ECF

No. 31), Defendant’s reply (ECF No. 31), and holding oral argument on the matter on August 6,

2020 (see ECF No. 37), the Court compels this matter between Hou and VFI to arbitration.

II.    DISCUSSION

       Arbitration agreements are contracts, and the Federal Arbitration Act (“FAA”) gives

federal courts the ability to enforce arbitration agreements so long as the making of the agreement
         Case 2:19-cv-02136-JMG Document 41 Filed 11/02/20 Page 2 of 3




is not in issue. 9 U.S.C. § 4; Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764,

771 (3d Cir. 2013). Arbitration is a contract matter, and “before compelling arbitration pursuant

to the [FAA], a court must determine that (1) a valid agreement to arbitrate exists, and (2) the

particular dispute falls within the scope of that agreement.” Kirleis v. Dickie, McCamey &

Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009). The FAA is one of many establishments

reflecting “a strong federal policy in favor of the resolution of disputes through arbitration.”

Alexander v. Anthony Int’l, L.P., 341 F.3d 256, 263 (3d Cir. 2003).

       Considering the facts of this case and the well-established favor towards enforcing

arbitration agreements, Plaintiff presents a novel argument for supplanting the federal judicial

preference for enforcing arbitration. Both parties agree there is a valid arbitration agreement and

this employment dispute falls within the Agreement’s auspices. Pl.’s Br., 5. Plaintiff, however,

argues the Court should not enforce arbitration because it would lead to her litigating the same

claim in arbitration against VFI and in this Court against the VIAC defendants.

       To support her argument, Plaintiff relies on Scott v. LTS Builders, LLC, 1:10-cv-0581,

2011 U.S. Dist. LEXIS 144626 (M.D. Pa. Dec. 15, 2011) and School Dist. of Philadelphia v.

Livingston-Rosenwinkel, P.C., 690 A.2d 1321 (Pa. Commw. Ct. 1997). In Scott, one of the

dispute’s multiple defendants moved to enforce an arbitration agreement between it and the

plaintiff. Scott, U.S. Dist. LEXIS 144626 at *12. The court ruled against the movant, subscribing

to the Pennsylvania courts’ policy of not enforcing arbitration clauses when a plaintiff has claims

arising from the same set of facts against multiple defendants. Id. In Livingston-Rosenwinkel,

the court refused to enforce an arbitration agreement for the same reason, noting “the enforcement

of an arbitration process where […] the underlying dispute includes parties not subject to the




                                                2
         Case 2:19-cv-02136-JMG Document 41 Filed 11/02/20 Page 3 of 3




arbitration process, would frustrate rather than foster the objectives of alternative dispute

resolution.” Livingston-Rosenwinkel, 690 A.2d at 1323.

       Neither of these cases sway the Court away from the well-established federal courts’ favor

of resolving disputes through arbitration. Scott was an unreported diversity action controlled by

Pennsylvania law, and Livingston-Rosenwinkel was adjudicated in Pennsylvania Commonwealth

Court under the auspices of Pennsylvania law. Neither case mentions the FAA. Here, Hou brings

claims arising under federal law to this Court, and this Court subscribes to federal procedural law

under the Erie doctrine and federal substantive law under Title VII. Hou does plead a claim under

the Pennsylvania Human Relations Act, but it is her Title VII claim that grants her access to this

Court. Therefore, it is Federal law, not Pennsylvania law, that applies to this case.

       As federal law controls this case, the Court defers to the FAA and its unequivocal language

instructing “[t]he court shall hear the parties, and upon being satisfied that the making of the

agreement for arbitration or the failure to comply therewith is not in issue, the court shall make an

order directing the parties to proceed to arbitration in accordance with the terms of the agreement.”

9 U.S.C. § 4. In this case, the Court reviewed both parties’ briefs and held oral argument without

either party contesting the validity of the making of the agreement. Now, the Court must direct

the parties to proceed to arbitration in accordance with the terms of the agreement. Hou and VIAC

Defendants will litigate the dispute in this Court, and Hou and VFI will litigate the dispute in

arbitration. An appropriate Order follows.



                                              BY THE COURT:



                                              /s/ John M. Gallagher
                                              JOHN M. GALLAGHER
                                              United States District Court Judge

                                                 3
